Title: To Alexander Hamilton from Arthur St. Clair, 25 May 1791
From: St. Clair, Arthur
To: Hamilton, Alexander


Fort Washington [Northwest Territory] May 25th. 1791
Sir
A few days ago Mr. Ludlow presented to me the Instructions he had received from you for compleating the Surveys of certain Tracts of Land in this Territory contracted for with the late Board of Treasury and requested an Escort of Troops to enable him to comply with those Instructions. The situation of Affairs, and the present weakness of this Garrison put it out of my power to furnish him with the necessary Escort; but, on perusing the Instructions, to my astonishment, I found that the purchase made by Judge Symmes did not extend farther up the Ohio than twenty Miles from the mouth of the Great Miami River. He had given out and published indeed to the World, that he had contracted for all the Lands, to a certain distance northerly, which were contained between the little and the great Miamies as eastern and western Boundaries. On my first arrival in this part of the Territory I found the Judge here, and a number of People settled already, to whom he had sold Lands far to the eastward of the twenty Miles. It never could have entered into my Head that any person, much less one invested with a respectable public Character, had published a falsehood, was persisting in it, and availing himself of the pecuniary advantages flowing from it. The Settlement therefore met with all the Countenance which I could give it, which I conceived to be a duty I then owed to the adventurers and to the united States; but I see I was wrong, and find myself in a very disagreeable predicament, having cloathed many Persons with civil and military authority, whom it was more properly my duty to have removed, and so far sanctioned their intrusion on the Lands of the united States. As soon as possible after this discovery I wrote a Letter to Judge Symmes of which the enclosure No 1 is a copy and No. 2 his Answer, which I received this day. The Answer does not appear in any wise satisfactory, for it is clear that, tho’ there had been a proposal for a Contract different from that entered into, it had never been more than a proposal, and he has been selling the Lands of the united States upon the little Miami, which he had not Contracted for, to pay for Lands his Agents had contracted for in his name upon the great Miami. As soon as it is practicable Mr. Ludlow shall be enabled to fulfill your Orders. In the mean time I am much at a loss what Course I ought to hold with those Settlers, neither do I know very well where to address myself for Directions. If it is a Business that falls within the Sphere of your Office I shall be happy to receive, and carry into execution any which you may think proper to give. If it does not fall within your Office, may I request the favour of your friendly Advice. It seems to me that all I can do at present, and it may be proper to do it, is to publish a Proclamation warning all Persons against further intrusion, and permitting the occupancy of the present Settlers until the Pleasure of Congress shall be known. To remove those if it could be done, would be ruin to them, and they are innocent not wilful trespassers; and to revoke the Commissions that have been granted would leave them in a State of Anarchy. Excuse I entreat you the Liberty I have taken to trouble you with the Dilemma I am caught in and believe me with every Sentiment of Respect and Esteem   Sir   Your very humble Servant
Ar. St. Clair
The honorable Alexander HamiltonSecretary of the Treasury.
